DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 07/12/2022 has been entered and made of record. Claims 1, 3, 4, 5, 7, 8, 9, 14, 15 and 19-20 have been amended.
Claim 13 is canceled.
Claims 1-12 and 14-20 are currently pending.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.                                                                                                                               Claim 1, the applicant argued that Furthermore, by modifying Yasukawa' s guidance to incorporate the teaching of Osawa, the in-coverage indicator configured to be "1 (TRUE)" (the first information) shall be used for scheduling of PS SCH of Resource #1, which is unreasonable to one of ordinary skill in the art. Thus, according to the above-mentioned descriptions, the proposed combination of Yasukawa and Osawa fails to teach or suggest the limitations required by claim 1.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.2&3A-B, Yasukawa clearly discloses that a second information/“0 (FALSE)” is indicating whether a reception timing/synchronization timing of the first radio signal could be used for determining transmission timings for transmitting radio signals on the radio resources since the synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources, whereby the first signaling of ‘SLSS: SideLink Synchronization Signal’ comprises the second information “0 (FALSE)” which is related to the first information “1 (TRUE)” within a coverage in the vicinity of the coverage (see Yasukawa, Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, Fig.12A-B Col 16 lines 23-48, Fig.11-12A-B Col 18 lines 1-20 and Fig.22 Col 32 lines 32-44). Additionally, the newly cited Kawamura also discloses the second information is detecting/indicating whether the reception timings of the received signals/first radio signal of the reception timing detecting units 103 which could be used for determining transmission timing(s) for transmitting radio signal(s) of the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113 since a transmission timing determining unit is configured to determine transmission timings of signals/radio signals transmission based on the received signals of the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit (see Kawamura, Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113]).

Claims 5, 9 and 15, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

In response to the applicant’s amendment to claims 3 and 12, Cheng clearly discloses that the terminal UE is performing channel coding on the number of code blocks generated by segmenting the data corresponding to the first data transport block to obtain a second bit block since the number of code blocks C(0) generated by segmenting the data corresponding to the first data transport block when performing channel coding, and C(1) is the number of code blocks generated by segmenting the data corresponding to the second data transport block when performing channel coding; whereby the number of information bits of block r e.g., the second bit block is used for generating the first radio signal (see Cheng, Fig.1 [0065] and Fig.6 [0111]).
Additionally, Yasukawa discloses that the vehicle or user apparatus UEa-e/first node is generating the SLSS, information in the PSBCH first signaling by a physical layer/layer 1, the priority/third information in the first signaling is reported/transmitted via a higher layer control signal and the ‘SLSS: SideLink Synchronization Signal’/first signaling is indicating whether the first signaling comprises the second information such as “0 (FALSE)” outside the coverage (see Yasukawa, Fig.22 Col 32 lines 10-44, Fig.6 Col 8 lines 52-57 to Col 9 lines 1-60 and Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5).
Yasukawa also discloses that the vehicle or user apparatus UEa-e/first node is receiving a GPS signal & an SS/a target-specific signal and, determining/judging whether the first node UEg is in coverage whereby whether this first node UEg is in coverage is determined/judged according to the GPS signal & the SS/target received quality of the target specific signal and the first information SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage in the first signaling is indicating whether the first node UEg is in the vicinity of the coverage and the first information ‘SLSS: SideLink Synchronization Signal’ comprises the second information such as “0 (FALSE)” only when the first node UEg is within a coverage since the vicinity of coverage is based on within the coverage and outside the coverage in accordance with the relationship between the first information and the second information in the SideLink D2D communication (see Yasukawa, Fig.8 step S102 Col 13 lines 7-25, Fig.8 steps S103-S104 Col 13 lines 7-25, Fig.8 steps S104 S108 Col 13 lines 7-47 and Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5).

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Objections
Claims 4, 8, 14 and 20 are objected to because of the following informalities:  
in claim 4 of lines 7 the occurrence of "a reception timing" should be amended to---"the reception timing"-----
in claim 8 of lines 8 the occurrence of "a reception timing" should be amended to---"the reception timing"-----
in claim 14 of lines 1 the occurrence of "according to claim 13" should be amended to---"according to claim  12"-----
in claim 14 of lines 8 the occurrence of "a reception timing" should be amended to---"the reception timing"-----
in claim 20 of lines 7-8 the occurrence of "a reception timing" should be amended to---"the reception timing"-----
in claim 20 of lines 8 the occurrence of "a radio signal" should be amended to---"the radio signal"-----
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 9, 10, 11, 14, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. [hereinafter as Yasukawa], US 10,548,103 B2 in view of Osawa et al. [hereinafter as Osawa], US 2021/0243773 A1 further in view of Kawamura et al. [hereinafter as Kawamura], US 2009/0135791 A1. 
Regarding claim 1, Yasukawa discloses wherein a method in a first node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/first node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node), comprising:
transmitting a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, transmitting a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); or, whether the first signaling comprises the second information is related to the first information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage), the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer); or, the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage);
the second information indicates whether a reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1).
	Even though Yasukawa discloses wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer, in the same field of endeavor, Osawa teaches wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010] and Fig.8&9A-F [0083], Fig.4 [0064], Fig.9-11 [0086] and Fig.10-11 [0098])
	Even though Yasukawa and Osawa disclose wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Osawa to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Osawa to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 2, Yasukawa, Osawa and Kawamura disclose all the elements of claim 1 as stated above wherein Yasukawa further discloses receiving a second signaling, the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources, inherently implied radio resources being a positive integer);
wherein the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources);
and the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
Additionally, Osawa discloses receiving a second signaling, the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer).

Regarding claim 5, Yasukawa discloses wherein a method in a second node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/second node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEh/second node), comprising:
receiving a first radio signal on a first radio resource (Fig.2 Col 4 lines  61-67 to Col 5 lines 1-29, receiving a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage);                                                                                                                            whether the first signaling comprises the second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); or, 
whether the first signaling comprises second information is related to the first information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage), the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer); or, 
the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage);
the second information indicates whether a reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1).
	Even though Yasukawa discloses wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer, in the same field of endeavor, Osawa teaches wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010] and Fig.8&9A-F [0083], Fig.4 [0064], Fig.9-11 [0086] and Fig.10-11 [0098])
	Even though Yasukawa and Osawa disclose wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Osawa to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Osawa to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 6, Yasukawa, Osawa and Kawamura disclose all the elements of claim 5 as stated above wherein Yasukawa further discloses Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer); the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprises a part of uplink resources and the radio resources); and the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource). Additionally, Osawa discloses Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer).

Regarding claim 9, Yasukawa discloses wherein a first node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/first node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node), comprising:
a first transmitter (Fig.21 Col 30 lines 12-28, a signal transmission unit 101): transmitting a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, transmitting a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises the second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); or, 
whether the first signaling comprises second information is related to the first information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage), the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer); or, the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage).;
the second information indicates whether a reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1).
	Even though Yasukawa discloses wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer, in the same field of endeavor, Osawa teaches wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010] and Fig.8&9A-F [0083], Fig.4 [0064], Fig.9-11 [0086] and Fig.10-11 [0098])
	Even though Yasukawa and Osawa disclose wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Osawa to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Osawa to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])


Regarding claim 10, Yasukawa, Osawa and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses a first receiver, receiving a target-specific signal (Fig.8 step S102 Col 13 lines 7-25, receiving a GPS signal and an SS/a target-specific signal), and judging whether the first node is in coverage (Fig.8 steps S103-S104 Col 13 lines 7-25, determining/judging whether the UEg/the first node is in coverage);
wherein whether the first node is in coverage is judged according to target received quality of the target specific signal (Fig.8 steps S104 S108 Col 13 lines 7-47, whether the UEg/the first node is in coverage is determined/judged according to the GPS signal & the SS/target received quality of the target specific signal); the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the first signaling indicates whether the UEg/first node is in the vicinity of the coverage); only when the first node is in coverage, the first signaling may comprise the second information (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” when the UEg/first node is within a coverage).

Regarding claim 11, Yasukawa, Osawa and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses the first receiver receiving a second signaling, and the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer);
wherein the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources);
and the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
Additionally, Osawa discloses wherein the first receiver receiving a second signaling, and the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer).

Regarding claim 14, Yasukawa, Osawa and Kawamura disclose all the elements of claim 13 as stated above wherein Yasukawa further discloses the first receiver receiving a second radio signal on the second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein the second radio resource is one of the Q1 radio resources other than the first radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that a reception timing of the first radio signal can be used for determining the transmission timing on the Q1 radio resource, the reception timing of the first radio signal is used for determining a transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the transmission timing of the second radio signal is unrelated to a reception timing of a radio signal transmitted by the first node (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/unrelated to a reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node).
Additionally, Osawa discloses wherein the first receiver receiving a second radio signal on a second radio resource (Fig.7&10 step S102 [0091], receiving a control signal/ second signaling, and the second signal including information indicating the plurality of radio resources/second radio resources and Fig.8 [0078], the second radio resources).

Regarding claim 15, Yasukawa discloses wherein a second node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/second node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEh/second node), comprising:
a second receiver (Fig.21 Col 30 lines 12-28, a signal receiving unit 102): receiving a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, receiving a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises the second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); or, 
whether the first signaling comprises second information is related to the first information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage), the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer); or, the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage);
the second information indicates whether a reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1).
	Even though Yasukawa discloses wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer, in the same field of endeavor, Osawa teaches wherein the first information in the first signaling indicates Q1 radio resource(s), and the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010] and Fig.8&9A-F [0083], Fig.4 [0064], Fig.9-11 [0086] and Fig.10-11 [0098])
	Even though Yasukawa and Osawa disclose wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Osawa to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Osawa to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 16, Yasukawa, Osawa and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses the first information in the first signaling indicates whether a transmitter of the first radio signal is in coverage (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the first signaling indicates whether the UEg/first node is in the vicinity of the coverage), only
when the first information in the first signaling indicates that the transmitter of the
first radio signal is in coverage, the first signaling may comprise the second information (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” when the UEg/first node is within a coverage).

Regarding claim 17, Yasukawa, Osawa and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, the GPS signal/ second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources, inherently implied radio resources being a positive integer); the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprises a part of uplink resources and the radio resources); and the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
Additionally, Osawa discloses wherein Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.7&10 step S102 [0091], a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer).

Regarding claim 19, Yasukawa, Osawa and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses a second transmitter, determining a transmission timing of a radio signal transmitted on a second radio resource according to the second information in the first signaling (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, determining transmission timings for transmitting radio signals on the radio resources/second radio resource according to the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources/second radio resource);
wherein the second radio resource is one of the Q1 radio resources other than the
first radio resource, Q1 being greater than 1 (Fig.11-12A-B Col 18 lines 1-20, the second radio resource is one of the Q1 radio resources other than the first radio resource/ the first signaling comprising a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the second radio resource is one of the Q1 radio resources other than the first radio resource/ the first signaling indicating radio resource, inherently implied radio resources being greater than 1); the second information in the first
signaling indicates whether a reception timing of the first radio signal can be used for
determining transmission timings on the Q1 radio resources (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources).

Regarding claim 20, Yasukawa, Osawa and Kawamura disclose all the elements of claim 19 as stated above wherein Yasukawa further discloses the second transmitter transmitting a second radio signal on the second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, transmitting a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, sending a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein when the second information in the first signaling indicates that a reception timing of the first radio signal can be used for determining (a) transmission timing(s) for transmitting (a) radio signal(s) on the Q1 radio resource(s), a reception timing of the first radio signal is used for determining a transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources ), otherwise a transmission timing of the second radio signal is unrelated to a reception timing of a radio signal transmitted by a transmitter of the first radio signal (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/transmission timing of the second radio signal is mismatched/unrelated to a reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node).



Claims 3-4, 7-8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. [hereinafter as Yasukawa], US 10,548,103 B2 in view of Osawa et al. [hereinafter as Osawa], US 2021/0243773 A1 in view of Kawamura et al. [hereinafter as Kawamura], US 2009/0135791 A1 further in view of Cheng et al. [hereinafter as Cheng], US 2012/0134306 A1. 
Regarding claim 3, Yasukawa, Osawa and Kawamura disclose all the elements of claim 2 as stated above wherein Yasukawa further discloses receiving a target-specific signal (Fig.8 step S102 Col 13 lines 7-25, receiving a GPS signal and an SS/a target-specific signal), and judging whether the first node is in coverage (Fig.8 steps S103-S104 Col 13 lines 7-25, determining/judging whether the UEg/the first node is in coverage);
wherein whether the first node is in coverage is judged according to target received quality of the target-specific signal (Fig.8 steps S104 S108 Col 13 lines 7-47, whether the UEg/the first node is in coverage is determined/judged according to the GPS signal & the SS/target received quality of the target specific signal); the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the first signaling indicates whether the UEg/first node is in the vicinity of the coverage); only when the first node is in coverage,
the first signaling may comprise the second information (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” when the UEg/first node is within a coverage);                                                                                            
or, 
the first information in the first signaling is generated by a physical layer (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1); 
the first signaling comprises third information, and the third information in the first signaling is generated by a higher layer (Fig.6 Col 8 lines 52-57 to Col 9 lines 1-60, the priority information in the first signaling is reported/transmitted via a higher layer control signal); the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage).
	However, Yasukawa, Osawa and Kawamura does not specifically disclose wherein performing channel coding on all bits in the first signaling to obtain a second bit
block; wherein the second bit block is used for generating the first radio signal.
	In the same field of endeavor, Cheng teaches wherein performing channel coding on all bits in the first signaling to obtain a second bit block (Fig.1 [0065], performing channel coding on the number of code blocks generated by segmenting the data corresponding to the first data transport block to obtain a second bit block and Fig.6 [0111], performing channel coding on the number of bits of the UCI  generated by segmenting the data corresponding to the first data transport block to obtain a second bit block); wherein the second bit block is used for generating the first radio signal (Fig.1 [0065], the number of information bits of block is used for generating the number of information signals and Fig.6 [0111], the number of information bits of block r is used for generating the number of CRC signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Osawa and Kawamura to incorporate the teaching of Cheng in order to improve transmission performance.	                                                                                                                          	It would have been beneficial to use the number of information bits of block r for generating the number of CRC signals as taught by Cheng to have incorporated in the system of Yasukawa, Osawa and Kawamura to provide enough coding gain for each part of information bit sequence of the uplink control information. (Cheng, Fig.1 [0045], Fig.1 [0065] and Fig.6 [0111])

Regarding claim 4, Yasukawa, Osawa, Kawamura and Cheng disclose all the elements of claim 3  as stated above wherein Yasukawa further discloses receiving a second radio signal on the second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein the second radio resource is one of the Q1 radio resources other than the first radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that the reception timing of the first radio signal can be used for determining transmission timing on the Q1 radio resource, the reception timing of the first radio signal is used for determining a transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise a transmission timing of the second radio signal is unrelated to a reception timing of a radio signal transmitted by the first node (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/unrelated to a reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node).
Additionally, Osawa discloses wherein receiving a second radio signal on the second radio resource (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/ second radio resources and Fig.8 [0078], the second radio resources).

Regarding claim 7, Yasukawa, Osawa and Kawamura disclose all the elements of claim 6 as stated above wherein Yasukawa further discloses the first information in the first signaling indicates whether a transmitter of the first radio signal is in coverage (Fig. 2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the first signaling indicates whether the UEg/first node is in the vicinity of the coverage), only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling may comprise the second information (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” when the UEg/first node is within a coverage); 
or,
the first information in the first signaling is generated by a physical layer (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1); 
the first signaling comprises third information, and the third information in the first signaling is generated by a higher layer (Fig.6 Col 8 lines 52-57 to Col 9 lines 1-60, the priority information in the first signaling is reported/transmitted via a higher layer control signal); the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage).
	However, Yasukawa, Osawa and Kawamura does not specifically disclose wherein performing channel decoding on a second bit block to obtain all bits in the first
signaling; wherein the second bit block is used for generating the first radio signal.
	In the same field of endeavor, Cheng teaches wherein performing channel decoding on a second bit block to obtain all bits in the first signaling (Fig.1 [0065], performing channel coding on the number of code blocks generated by segmenting the data corresponding to the first data transport block to obtain a second bit block and Fig.6 [0111], performing channel coding on the number of bits of the UCI generated by segmenting the data corresponding to the first data transport block to obtain a second bit block); wherein the second bit block is used for generating the first radio signal (Fig.1 [0065], the number of information bits of block is used for generating the number of information signals and Fig.6 [0111], the number of information bits of block r is used for generating the number of CRC signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Osawa and Kawamura to incorporate the teaching of Cheng in order to improve transmission performance.	                                                                                                                          	It would have been beneficial to use the number of information bits of block r for generating the number of CRC signals as taught by Cheng to have incorporated in the system of Yasukawa, Osawa and Kawamura to provide enough coding gain for each part of information bit sequence of the uplink control information. (Cheng, Fig.1 [0045], Fig.1 [0065] and Fig.6 [0111])

Regarding claim 8, Yasukawa, Osawa, Kawamura and Cheng disclose all the elements of claim 7 as stated above wherein Yasukawa further discloses transmitting a second radio signal on the second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, transmitting a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, sending a second signaling, and the second signaling identifying/indicating radio resources/second signal);
Wherein the second radio resource is one of the Q1 radio resources other than the first radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that the reception timing of the first radio signal can be used for determining the transmission timing for transmitting radio signal on the Q1 radio resource, the reception timing of the first radio signal is used for determining a transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the transmission timing of the second radio signal is unrelated to a reception timing of a radio signal transmitted by the transmitter of the first radio signal (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/transmission timing of the second radio signal is mismatched/unrelated to a reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node).
Additionally, Osawa discloses wherein transmitting a second radio signal on a second radio resource (Fig.7&10 step S102 [0091], transmitting a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/second radio resources.

Regarding claim 12, Yasukawa, Osawa and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses the first information in the first signaling is generated by a physical layer (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1); the first signaling comprises third information, and the third information in the first signaling is generated by a higher layer (Fig.6 Col 8 lines 52-57 to Col 9 lines 1-60, the priority information in the first signaling is reported/transmitted via a higher layer control signal); the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage).
	However, Yasukawa, Osawa and Kawamura does not specifically disclose wherein the first transmitter performing channel coding on all bits in the first signaling to obtain a second bit block; wherein the second bit block is used for generating the first radio signal.
	In the same field of endeavor, Cheng teaches wherein the first transmitter performing channel coding on all bits in the first signaling to obtain a second bit block (Fig.1 [0065], performing channel coding on the number of code blocks generated by segmenting the data corresponding to the first data transport block to obtain a second bit block and Fig.6 [0111], performing channel coding on the number of bits of the UCI  generated by segmenting the data corresponding to the first data transport block to obtain a second bit block); wherein the second bit block is used for generating the first radio signal (Fig.1 [0065], the number of information bits of block is used for generating the number of information signals and Fig.6 [0111], the number of information bits of block r is used for generating the number of CRC signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Osawa and Kawamura to incorporate the teaching of Cheng in order to improve transmission performance.	                                                                                                                          	It would have been beneficial to use the number of information bits of block r for generating the number of CRC signals as taught by Cheng to have incorporated in the system of Yasukawa, Osawa and Kawamura to provide enough coding gain for each part of information bit sequence of the uplink control information. (Cheng, Fig.1 [0045], Fig.1 [0065] and Fig.6 [0111])

Regarding claim 18, Yasukawa, Osawa and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses the first information in the first signaling is generated by a physical layer (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1); the first signaling comprises third information, and the third information in the first signaling is generated by a higher layer (Fig.6 Col 8 lines 52-57 to Col 9 lines 1-60, the priority information in the first signaling is reported/transmitted via a higher layer control signal); the first information in the first signaling indicates whether the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the first signaling comprises “0 (FALSE)” (i.e., second information) within the coverage or outside the coverage).
	However, Yasukawa, Osawa and Kawamura does not specifically disclose wherein the second receiver performing channel decoding on a second bit block to obtain all bits in the first signaling; wherein the second bit block is used for generating the first radio signal.
	In the same field of endeavor, Cheng teaches wherein the second receiver performing channel decoding on a second bit block to obtain all bits in the first signaling (Fig.1 [0065], performing channel coding on the number of code blocks generated by segmenting the data corresponding to the first data transport block to obtain a second bit block and Fig.6 [0111], performing channel coding on the number of bits of the UCI  generated by segmenting the data corresponding to the first data transport block to obtain a second bit block); wherein the second bit block is used for generating the first radio signal (Fig.1 [0065], the number of information bits of block is used for generating the number of information signals and Fig.6 [0111], the number of information bits of block r is used for generating the number of CRC signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Osawa and Kawamura to incorporate the teaching of Cheng in order to improve transmission performance.	                                                                                                                          	It would have been beneficial to use the number of information bits of block r for generating the number of CRC signals as taught by Cheng to have incorporated in the system of Yasukawa, Osawa and Kawamura to provide enough coding gain for each part of information bit sequence of the uplink control information. (Cheng, Fig.1 [0045], Fig.1 [0065] and Fig.6 [0111])

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414     


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414